Citation Nr: 0213446	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 25, 2001, for 
the assignment of a 50 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, increased the evaluation assigned the 
veteran's post-traumatic stress disorder to 50 percent, 
effective from April 25, 2001. 

The veteran also initially appealed the RO's April 2000 
rating decision increasing the evaluation assigned the 
veteran's post-traumatic stress disorder to 30 percent.  
However, in his VA Form 9 (Appeal to Board of Veterans' 
Appeals) received at the RO in April 2001, the veteran 
indicated that he would be satisfied if the RO increased the 
evaluation assigned his post-traumatic stress disorder to 50 
percent.  As previously indicated, the RO did so in a rating 
decision dated August 2001, thereby satisfying the veteran's 
appeal for a higher evaluation.  The issue of entitlement to 
an increased evaluation for post-traumatic stress disorder is 
thus not now before the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of 
this appeal.

2.  In a rating decision dated April 1997, the RO granted the 
veteran service connection for post-traumatic stress disorder 
and assigned him a noncompensable evaluation for that 
disability. 

3.  On December 21, 1999, the RO received the veteran's claim 
for an increased evaluation for post-traumatic stress 
disorder.

4.  In a rating decision dated April 2000, the RO increased 
the evaluation assigned the veteran's post-traumatic stress 
disorder to 30 percent, effective from December 21, 1999.  

5.  The veteran appealed the RO's April 2000 rating decision, 
and while the appeal was pending, in a rating decision dated 
August 2001, the RO increased the evaluation assigned the 
veteran's post-traumatic stress disorder to 50 percent, 
effective from April 25, 2001.  

6.  It was not factually ascertainable that the veteran's 
post-traumatic stress disorder was 50 percent disabling at 
any time prior to April 25, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to April 25, 2001, 
for the assignment of a 50 percent evaluation for post-
traumatic stress disorder, have not been met.  38 U.S.C.A. §§ 
5101, 5110(a) (West 1991); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an earlier effective date 
for the assignment of a 50 percent evaluation for post-
traumatic stress disorder (PTSD).  In a rating decision dated 
August 2001, the RO granted the veteran a 50 percent 
evaluation for PTSD, effective from April 25, 2001, and the 
veteran appealed the effective date that the RO assigned. 

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated April 
2001, the RO informed the veteran of the change in the law 
and of the evidence needed to substantiate his claim, 
explained to him which evidence he was responsible for 
securing, and indicated that it would be obtaining and 
developing all other evidence necessary for the equitable 
disposition of the veteran's appeal.  See Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Thereafter, the RO indeed undertook all 
development necessary to comply with the notification and 
assistance provisions of the VCAA, and in a supplemental 
statement of the case issued in May 2002, adjudicated the 
veteran's claim based on all of the evidence of record.  The 
veteran has not since identified any additional evidence that 
needs to be obtained in support of his appeal.  In light of 
the foregoing, the veteran is not prejudiced by a lack of 
further development.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran seeks an earlier effective date for the 
assignment of a 50 percent evaluation for PTSD.  He argues 
that the RO should have assigned an effective date of 
December 21, 1999 for the 50 percent evaluation because that 
is the receipt date of his claim for an increased evaluation.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Except as 
otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997).  In Harper, the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper, 10 Vet App at 126.  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2001); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2001).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2001).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2001).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2001). 

In this case, by rating decision dated April 1997, the RO 
granted the veteran service connection for PTSD and assigned 
him a noncompensable evaluation for that disability.  
Thereafter, the veteran did not appeal the initial 
noncompensable evaluation that the RO assigned.  Rather, on 
December 21, 1999, the RO received from the veteran a claim 
for an increased evaluation for PTSD.  The RO partially 
granted this claim by rating decision dated April 2000, when 
it increased the evaluation assigned the veteran's PTSD to 30 
percent.  The veteran appealed the RO's April 2000 rating 
decision, and while his appeal was pending, in a rating 
decision dated August 2001, the RO again increased the 
evaluation assigned the veteran's PTSD to 50 percent, 
effective from April 25, 2001.  In its rating decision, the 
RO explained that the effective date corresponded with the 
receipt date of the veteran's substantive appeal, which 
prompted the RO to schedule the veteran for a VA examination.

While it is not entirely clear under what provision the RO 
assigned the effective date in this case, it is clearly based 
on a finding that the veteran's PTSD was not shown to be 50 
percent disabling until July 2001, when the veteran underwent 
the previously noted VA examination.  Given that finding, the 
RO should have assigned an effective date of July 3, 2001, 
the date the examination was conducted, for the assignment of 
the 50 percent evaluation for PTSD as that was the date that 
an increased in disability was factually ascertainable.  
Instead, the RO assigned the increase an effective date of 
April 25, 2001, the date of receipt of the veteran's 
statements that gave rise to the VA examination.  Since the 
date assigned by the RO is clearly more favorable than the 
July 2001 date, the Board will not disturb that assigned date 
and will therefore, now determine whether, at any time prior 
to April 25, 2001, it was factually ascertainable that the 
veteran's PTSD was 50 percent disabling.

A 50 percent evaluation for PTSD is assignable when the 
evidence establishes that the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2001).  In this 
case, as explained below, prior to April 25, 2001, there was 
no evidence of record establishing that the veteran's PTSD 
was this severe.  

An examiner first diagnosed the veteran with PTSD during a VA 
examination conducted in March 1997.  On that date, the 
examiner indicated that the veteran's PTSD caused only 
minimal social and industrial impairment.  He noted that the 
veteran had difficulty with relationships and sleep, but that 
these difficulties were mostly due to antisocial personality 
traits.  During the mental status examination, the only 
abnormalities noted were a flat affect, and fair insight and 
judgment.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 65, but attributed that score to 
both continuous alcohol dependence and PTSD.

The veteran underwent another VA examination in February 
2000, at which time an examiner noted that the veteran had 
flashbacks, startle reaction, an angry and tense mode, a 
labile and tearful affect, poor insight and equivocal 
judgment.  He too assigned a GAF score of 65 and attributed 
that score to continuous alcohol dependence, a mood disorder 
secondary to substance abuse, and chronic PTSD.  He 
characterized the PTSD as mild to moderate in intensity.  

During a VA outpatient visit in June 2000, a nurse noted that 
the veteran had pressured speech and was tearful when 
discussing the recent death of a friend.  She diagnosed 
"depressed. PTSD like sx."  She assigned a GAF score of 55.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2001), a GAF score of 55 
suggests moderate symptoms of a psychiatric disorder (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 65 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  These GAF scores are supported 
by the mental status findings, which include flattened affect 
and disturbances in insight and mood, but not circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
memory, impaired abstract thinking, or disturbances of 
motivation.  

As previously indicated, under 38 C.F.R. § 3.400(o), in a 
claim for an increased evaluation, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  In this case, the RO received the 
veteran's claim for an increased evaluation for PTSD December 
21, 1999, but it was not factually ascertainable that the 
veteran's PTSD was 50 percent disabling at any time prior to 
April 25, 2001.  The Board thus concludes that the criteria 
for an effective date prior to April 25, 2001, for the 
assignment of a 50 percent evaluation for PTSD, have not been 
met.  The veteran's claim for that benefit must therefore be 
denied.



ORDER

An effective date prior to April 25, 2001, for the assignment 
of a 50 percent evaluation for PTSD, is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

